Title: To Benjamin Franklin from Jonathan Williams, Jr., 22 August 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.Nantes Augt 22. 1780
Since my Return from Passy I have not received a Line from Mr de Chaumont relative to the Breton although I have frequently written to him on the Subject; I have received Letters from him on other matters but not a word of the Breton. I am at a loss to account for this & I wish you would please to put him in mind of the Business, for if we are not expeditious we shall not get the Cloathing out before Winter. If the Breton was at L’orient now I could load her in ten Days.
I am ever with the greatest Respect Your dutifull and affectionate Kinsman
Jona Williams J
Doctor Franklin
 
Endorsed: Mr Williams Augt. 22. 1780 Cannot account for his not hearing from M. de Chaum. concerning the Breton could load her in ten Days
